                                                            1   Mark C. Dangerfield #010832
                                                                Dale C. Schian, #010445
                                                            2   Kenneth N. Ralston, #034022
                                                                mark.dangerfield@gknet.com
                                                            3   dale.schian@gknet.com
                                                                ken.ralston@gknet.com
                                                            4   GALLAGHER & KENNEDY, P.A.
                                                                2575 East Camelback Road
                                                            5   Phoenix, Arizona 85016-9225
                                                                Telephone: (602) 530-8000
                                                            6   Facsimile: (602) 530-8500
                                                                Attorneys for Timothy H. Shaffer, Chapter 11
                                                            7   Trustee
                                                            8   Email for Electronic Service and
                                                                Court documents: bkdocket@gknet.com
                                                            9
                                                           10                     IN THE UNITED STATES BANKRUPTCY COURT
Gallagher & Kennedy, P.A.
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                           11                             FOR THE DISTRICT OF ARIZONA
                                   (602) 530-8000




                                                           12   In re:                                             Case No. 2:11-bk-28944-DPC
                                                           13   POTENTIAL DYNAMIX, LLC,                            CHAPTER 11
                                                           14                                Debtor.               Adv. No. 2:13-ap-00799
                                                           15
                                                                TIMOTHY H. SHAFFER, Chapter 11 Trustee,            TRUSTEE’S SUPPLEMENTAL
                                                           16                                                      CONTROVERTING STATEMENT
                                                                                             Plaintiff,
                                                           17                                                      DATE:     February 11, 2021
                                                                vs.                                                TIME:     1:00 pm
                                                           18                                                      Location: 230 North First Avenue
                                                                AMAZON SERVICES LLC,                                         Phoenix, Arizona
                                                           19                                                                Courtroom 603, 6th Floor
                                                                                             Defendant.                      (Zoom Remote Video)
                                                           20
                                                           21            Timothy H. Shaffer, Trustee, submits this Supplemental Controverting Statement in
                                                           22   response to the Second Declaration of Eric J. Weiss in Support of Amazon Services LLC’s
                                                           23   Motion for Partial Summary Judgment [DE 323], which was submitted with Amazon’s
                                                           24   Reply in Support of Amazon Services LLC’s Motion for Partial Summary Judgment [DE
                                                           25   322].
                                                           26


                                                          Case 2:13-ap-00799-DPC       Doc 337 Filed 02/09/21 Entered 02/09/21 13:54:01        Desc
                                                                                        Main Document    Page 1 of 4
  1          Mr. Weiss’ declaration attests to the fees “Debtor paid to Amazon . . . for the
  2   Debtor’s participation in the Fulfillment by Amazon program in the six months prior to the
  3   Trustee’s Complaint.” [DE 323, at ¶2]. Mr. Weiss declared that “[t]he ‘M15 data’ that
  4   Amazon produced in this action and the ‘settlement reports’ that the Trustee produced in
  5   this action show that the Debtor paid to Amazon . . . fees”. Id.
  6          Amazon’s designated representative to testify on its behalf, Tasha Bachand,
  7   however, testified that there was nothing in the M15 data that indicates the amount of fees
  8   paid by the Debtor to Amazon. Excerpt from Amazon Services LLC 30(b)(6) Deposition of
  9   Tasha Bachand filed under seal as Exhibit A.
 10          Counsel for Trustee has notified Mr. Weiss that his declaration was in error as to
 11   what the M15 data reflects, but Mr. Weiss has not withdrawn or modified his declaration.
 12   Therefore, the Trustee submits this controverting certificate.
 13
 14   DATED February 9, 2021.
 15
                                                     GALLAGHER & KENNEDY, P.A.
 16
 17
                                                     By: Dale C. Schian
 18                                                     Mark C. Dangerfield
 19                                                     Dale C. Schian
                                                        Kenneth N. Ralston
 20                                                     2575 East Camelback Road
                                                        Phoenix, Arizona 85016-9225
 21
                                                        Attorneys for Trustee Timothy H. Shaffer
 22
 23
 24
 25
 26

                                                    2
Case 2:13-ap-00799-DPC      Doc 337 Filed 02/09/21 Entered 02/09/21 13:54:01          Desc
                             Main Document    Page 2 of 4
  1                                 CERTIFICATE OF SERVICE
  2            I hereby certify that on February 9, 2021, I electronically transmitted the attached
  3   document to the following parties:
  4                                Richard M. Lorenzen, Esq.
                                   Perkins Coie, LLP
  5                                2901 North Central Avenue, #2000
                                   Phoenix, Arizona 85012-2788
  6                                Attorneys for Amazon Services LLC
                                   rlorenzen@perkinscoie.com
  7
                                   Eric J. Weiss, Esq.
  8                                Mallory G. Webster, Esq.
                                   Perkins Coie, LLP
  9                                1201 Third Avenue, #4900
                                   Seattle, Washington 98101-3099
 10                                Attorneys for Amazon Services LLC
                                   eweiss@perkinscoie.com
 11                                MWebster@perkinscoie.com
 12
 13            /s/Jo Magallanes
      8446115v2/29611-0001
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                    3
Case 2:13-ap-00799-DPC       Doc 337 Filed 02/09/21 Entered 02/09/21 13:54:01           Desc
                              Main Document    Page 3 of 4
               EXHIBIT A
           FILED UNDER SEAL




Case 2:13-ap-00799-DPC   Doc 337 Filed 02/09/21 Entered 02/09/21 13:54:01   Desc
                          Main Document    Page 4 of 4
